          Case 1:18-cv-08048-JFK Document 54 Filed 05/28/19 Page 1 of 11



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- ---------------------------------------------------------1
  PAUL IACOVACCI,                                                              i Civil Case No.:
                                    Plaintiff,                                 ! 1: 18-cv-08048-JFK
                                                                               !
                -against-                                                      1




   BREVET HOLDINGS, LLC, a Delaware Limited Liability
   Company, BREVET CAPITAL MANAGE-MENT, LLC, a
  Delaware Limited Liability Company, BREVET SHORT
  DURATION PARTNERS, LLC, a Delaware Limited
  Liability Company, BREVET SHORT DURATION
  HOLDINGS, LLC, a Delaware Limited Liability Company,
  DOUGLAS MONTICCIOLO, as a Member and the
  Majority Owner of Brevet Holdings, LLC, Chief Investment
  Officer of Brevet Capital Management, LLC, a Member of
  Brevet Short Duration Partners, LLC, a Member of Brevet
  Short Duration Holdings, LLC, and Individually, MARK
  CALLAHAN, as President of Brevet Capital Management,
  LLC, a Member of Brevet Short Duration Partners, LLC, a
  Member of Brevet Short Duration Holdings, LLC, and
  Individually, JOHNNY LAN, as Vice President and Head of
  Technology of Brevet Capital Management, LLC and
  Individually, and JOHN AND JANE DOES 1 THROUGH
  100,
                                       Defendants.                           I
                                                                              I

----------------------------------------------------------------------·



               DEFENDANTS' MEMORANDUM OF LAW IN SUPPORT OF
             THEIR MOTION FOR RECONSIDERATION AND REARGUMENT



                                                                 Philip C. Semprevivo, Esq.
                                                                 BIEDERMANN HOENIG SEMPREVIVO,
                                                                 A Professional Corporation
                                                                 One Grand Central Place
                                                                 60 East 42nd Street, Suite 660
                                                                 New York, New York 10165
                                                                 Tel: (646) 218-7560
                                                                 Philip.Semprevivo@lawbhs.com
                                                                 Attorneys for Defendants Brevet Holdings,
                                                                 LLC, Brevet Capital Management, LLC,
                                                                 Brevet Short Duration Partners, LLC,
                                                                 Brevet Short Duration Holdings, LLC,
                                                                 Douglas Monticciolo, and Mark Callahan
         Case 1:18-cv-08048-JFK Document 54 Filed 05/28/19 Page 2 of 11



        Defendants Brevet Holdings, LLC ("BH"), Brevet Capital Management, LLC ("BCM"),

 Brevet Short Duration Partners, LLC ("Partners"), Brevet Short Duration Holdings, LLC

 ("Holdings"), Douglas Monticciolo, and Mark Callahan (collectively, the "Defendants"), by and

through their attorneys Biedermann Hoenig Semprevivo, a Professional Corporation, respectfully

submit this concise memorandum in support of their motion for reconsideration and/or reargument,

pursuant to Local Civil Rule 6.3 and Federal Rules of Civil Procedure 59 and 60, of the Court's

May 13, 2019 Opinion & Order (ECF Doc. No. 49) that denied Defendants' motion to dismiss (the

"Motion") (ECF Doc. No. 34, et seq.).

                                 PRELIMINARY STATEMENT

        This Motion is necessitated by the recent conduct of Plaintiff, which clearly reveals that

while Plaintiff happily accepts the results of this Court's May 13, 2019 Opinion & Order

(hereinafter, the "Order" or "May 13 Order") denying Defendants' motion to dismiss the instant

2nd Federal Action (18-cv-8048), 1 Plaintiff does not accept the Court's views as to the boundaries

of the State Court Action, which were crucial to the Court's determination of that motion. As

explained below, in Plaintiffs view, there are no such boundaries, and the subject matter of this

2nd Federal Action is completely subsumed within the broader State Court Action. Thus, Plaintiff

has made it evident that notwithstanding this Court's earlier analysis, the State Court Action and

2nd Federal Action are truly parallel and "inextricably linked."

       Defendants now request that this honorable Court consider the new facts presented below,

reconsider aspects of the May 13 Order, and grant Defendants relief from having to litigate

substantially identical issues in two different forums by abstaining from exercising its jurisdiction



        Plaintiffs 1st Federal Action (18-cv-7984) was dismissed on May 9, 2019, after Hon. John
F. Keenan granted the motions to dismiss of the defendants in that action, on Colorado River
abstention grounds.


                                                  1
             Case 1:18-cv-08048-JFK Document 54 Filed 05/28/19 Page 3 of 11



 in the instant action, in favor of the pre-existing State Court Action that was filed more than two-

 and-a-half years ago.

                                     APPLICABLE STANDARDS

             "Rule 60(b) permits a court, 'in its discretion,' to 'rescind or amend a final judgment or

order."' We Shall Overcome Found. v. The Richmond Org., Inc., No. 16CV2725(DLC), 2018 WL

5307095, at *2 (S.D.N.Y. Oct. 26, 2018) (quoting Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir.

1986)). Moreover, "[t]he Court has authority under Fed. R. Civ. P. 54(b ), as well as the inherent

power of the court, to reconsider a prior decision at any time before the entry of final

judgment." Pulte Homes of New York, LLC v. Town of Carmel, No. 16 CV 8093 (VB), 2017 WL

4877427, at *1 (S.D.N.Y. Oct. 27, 2017), aff'd, 736 F. App'x 291 (2d Cir. 2018), cert. denied, 139

S. Ct. 943 (2019) (quoting Richman v. WL. Gore & Assocs., 988 F. Supp. 753, 755 (S.D.N.Y.

1997)).

          A party may make a motion for reconsideration under Local Civil Rule 6.3 when there

exist "matters or controlling decisions which counsel believes the Court has overlooked." "A

motion for reconsideration should be granted only when the defendant identifies an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice." We Shall Overcome Found. v. The Richmond Org., Inc., No.

16CV2725(DLC), 2018 WL 5307095, at *2 (S.D.N.Y. Oct. 26, 2018) (quoting Kole! Beth Yechiel

Mechil ofTartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013)). For the purpose

of such analysis, facts are considered "new in the sense of having been previously unavailable."

Id. at *3.

          Reargument, by contrast, is not based upon new materials. "A party seeking reargument

must demonstrate that the Court overlooked controlling decisions or factual matters that were put




                                                    2
         Case 1:18-cv-08048-JFK Document 54 Filed 05/28/19 Page 4 of 11



before it on the underlying motion and that might reasonably be expected to alter the conclusion

reached by the court." Pulte Homes, 2017 WL 4877427, at* 1 (quoting Abrahamson v. Bd of Educ.

of Wappingers Cent. Sch. Dist., 237 F. Supp. 2d 507, 510 (S.D.N.Y. 2002)). "In doing so, a party

in its motion for reargument may not advance new facts, issues or arguments not previously

presented to the court." Id.

                                               ARGUMENT

        A.      The Court Should Reconsider Its May 13 Order Based Upon New Facts

        The Court's May 13 Order denying Defendants' motion to dismiss Plaintiff's instant 2nd

Federal Action was rendered upon written submissions that were made by January 8, 2019, and

oral argument that was held on February 19, 2019. Since that time, factual developments have

occurred, which strengthen Defendants' position that the instant 2nd Federal Action represents

nothing more than Plaintiff's attempt to vexatiously multiply the proceedings and litigate, in

parallel, claims that have been, and continue to be, at issue in the pre-existing State Court Action.

        On May 8, 2019, Plaintiff served a 5th Set of Interrogatories in the State Court Action,

which all clearly relate to Plaintiff's allegations of computer fraud and hacking by Defendants.

Plaintiff's 5th Set of Interrogatories contains thirty-seven (37) interrogatories. If subparts are

counted, there are over four-hundred sixty (460) demands contained in Plaintiff's 5th Set of

Interrogatories. See (Semprevivo Ex. A, Pl.'s 5th Set ofinterrogs.).

        Following receipt of this Court's May 13, 2019 decision, Defendants understandably

requested that the 5th Set oflnterrogatories   be withdrawn, as those demands all relate to Plaintiff's

allegations that Brevet unlawfully accessed the Computer, and should instead be made by counsel

in the instant 2nd Federal Action. (Semprevivo Deel.     ,r4). This issue was discussed   by the parties

at a conference before the Hon. John F. Keenan on May 22, 2019. (Semprevivo Deel.          ,r4). At that


                                                   3
            Case 1:18-cv-08048-JFK Document 54 Filed 05/28/19 Page 5 of 11



    time, Plaintiffs counsel in the 2nd Federal Action, Mr. Krieger, appeared to agree that the demands

    would be more properly made within the instant Federal Action. (Semprevivo Deel.          ,r5). Later
    that evening, Defendants' counsel sent an email formally requesting that Plaintiff's 5th Set of

    Interrogatories be withdrawn in the State Court Action. See (Semprevivo Ex. B, undersigned's

    5/22/ 19 email).

            On May 23, 2019, however, Plaintiffs        counsel in the State Court Action, Mr. Ehrlich,

unequivocally refused to withdraw the 5th Set of Interrogatories, stating that they "are relevant to

the state law claims and certainly discoverable." See (Semprevivo Ex. B, Mr. Ehrlich's 5/23/19

email). Plaintiffs counsel further proposed to make discovery in the State Court Action freely

available in the Federal Action "to the extent discovery from the state case overlaps with the federal

case." Id This is a clear admission that the subject matter of the State Court Action and Federal

Action overlap. 2

           What is clear from the above conduct is that Plaintiff is trying to litigate, in parallel, his

computer fraud and hacking claims in both State and Federal Court. Worse still, Plaintiff appears

to be attempting to take advantage of the situation by mixing and matching elements that he likes

from each forum. For example, Plaintiff insists on conducting his discovery in State Court, given

that the State Court does not impose any limitations on the number of interrogatories that can be

interposed. Plaintiffs 5th Set of Interrogatories, contains thirty-seven (3 7) interrogatories, which

already exceeds the limit of twenty-five (25) provided by the Federal Rules of Civil Procedure.

See Fed. R. Civ. P. 33(a)(l).     If discrete subparts are counted, there are over four-hundred sixty




2
        And to the extent that the issues do not overlap, Iacovacci' s counsel in the Federal Action
has no legitimate purpose in seeking Brevet's highly confidential and proprietary information that
has been disclosed in the State Court Action.


                                                    4
           Case 1:18-cv-08048-JFK Document 54 Filed 05/28/19 Page 6 of 11



    (460) demands contained in Plaintiffs 5th Set oflnterrogatories, a quantity well beyond any that

    would ever be permitted in Federal Court.

            While Plaintiff wants to conduct discovery by New York State Court Rules, he nonetheless

    demands an adjudication from the Federal Court based upon those same materials. This type of

conduct is far more egregious than forum shopping, because at least a party that forum shops

eventually commits to a single forum. Here, Plaintiff insists on maintaining both lawsuits while

blending aspects from both forums in a way that he perceives to be to his advantage. 3

           Furthermore, on May 9, 2019, the State Court issued its Order resolving Motion No. 18, a

motion to compel brought by Plaintiff, directing Defendants to "conduct further search and provide

supplemental response re: monitor, access, and entry of the Computer as requested in [Plaintiffs]

Ex. 9, interrogatory 7 & 18, and Ex. 10, doc. request nos. 7, 8, and 28." (Semprevivo Ex. C, State

Court's 5/9/19 Order resolving Mot. Seq. No. 018, NYSCEF Doc. No. 587). Thus, the State Court

has taken jurisdiction of another evidentiary element of the 2nd Federal Action. This direction

further demonstrates that the subject matter (and relevant evidence) of the State Court Action and

the instant Federal Action, as pertains to Plaintiffs "hacking" claims against Defendants, are truly

one and the same.

          Indeed, as Plaintiffs refusal to withdraw the 5th Set oflnterrogatories and the State Court's

Orders prove, the instant Federal Action and the State Court Action are "inextricably linked." See

De Cisneros v. Younger, 871 F.2d 305,308 (2d Cir. 1989); Gen. Reins. Corp. v. Ciba-Geigy Corp.,

853 F .2d 78, 81 (2d Cir. 1988).




3      This type of situation must occur rarely, if ever, because Defendants are not aware of any
terminology for Plaintiffs maneuver.


                                                    5
           Case 1:18-cv-08048-JFK Document 54 Filed 05/28/19 Page 7 of 11



          Defendants request that this honorable Court consider these new facts, recognize Plaintiffs

charade for what it is, and grant Defendants relief from having to litigate substantially identical

issues in two different forums by abstaining from exercising its jurisdiction in the instant action.

Although Plaintiff feigns the need for a stand-alone action in this 2nd Federal Action, the truth is

that the subject matter of this action are completely subsumed within the broader State Court

Action.

          B.      The_Court Misapprehended or Failed to Address
                  Certain Issues in Its Prior Order, Meriting Reargument

          Defendants also respectfully submit that reconsideration is merited under the standards for

reargument, because the Court has overlooked the following factual issues, arguments, and

authorities that were previously placed before the Court.

          First, the Court appeared to misapprehend the claims at issue in the State Court Action in

stating that "the state court ...     need not resolve [the hacking] issue to arrive at a verdict on

Iacovacci's fraud and breach of the implied covenant of good faith and fair dealing claims." (Order,

at 13). In so doing, the Court relied upon Frydman v. Verschleiser, 172 F. Supp. 3d 653 (S.D.N.Y.

2016), a case in which alleged hacking was relevant to, but not in itself necessary to establishing

that plaintiffs state court "disparagement" claim. See 172 F. Supp. 3d at 664. Indeed, proving

whether hacking occurred is not an element of proving disparagement.

          By contrast, this Plaintiff, in the State Court Action, is asserting that the alleged intrusions

into the computer, in and of themselves, constitute sufficient predicate acts for a finding of fraud

(Plaintiffs State Court Action Count VI) and/or the breach of implied covenant of good faith and

fair dealing (Plaintiffs State Court Action Count III). Hacking, here, is not a peripheral issue that

may or may not be decided in the State Court. Rather, it is one of multiple factual theories by

which Plaintiff seeks to hold the State Court Defendants liable, and the parties fully expect that it



                                                     6
            Case 1:18-cv-08048-JFK Document 54 Filed 05/28/19 Page 8 of 11



    will be adjudicated in the State Court Action. See (Defs.' Ex. E, PL' s Am. State Court Compl. 11

    91-96, 104-117;ECF Doc. No. 35-5). Thus, Frydman is inapposite. 4

            Moreover, the Court's reasoning is contrary to the authority which states that "[e]ven if

    different relief is sought in the two actions, or the claims are not exactly the same, they are parallel

    as long as the causes of action are comprised of the same essential issues[, and] [m ]erely raising

an alternative theory of recovery, which may still be raised in state court, is not enough to

differentiate the federal suit from the state suit." Frydman, 172 F. Supp. 3d at 663-64 (quoting

Garcia v. Tamir, No. 99cv0298 (LAP), 1999 WL 587902, at *3 (S.D.N.Y. Aug. 4, 1999)).

           Defendants respectfully submit that upon reconsideration of this first issue, the Court

should find that the State Court Action and 2nd Federal Action are indeed parallel.

           Second, the Court appears to have overlooked certain facts and authorities (or at the very

least was silent as to how it was addressing them), with respect to the dissimilarity of defendants

in the State Court Action and 2nd Federal Action, and how to address that dissimilarity. Although

the Court notes on page 12 of the Order that "the two actions do not have the same defendants,"

the Court only notes that "this action includes Monticciolo, Callahan, Lan, and BCM." The Court

is silent as to the fact that the State Court Action has two (2) defendants that are not in the 2nd

Federal Action-Brevet          Capital Partners, LLC ("BCP") and Brevet Capital Holdings, LLC

("BCH"). See (Order, at 12). Furthermore, on page 17 of the Order, the Court adopts Plaintiffs

suggestion that any problems arising from piecemeal litigation, including the risk of inconsistent

or duplicative outcomes as between the State Court Action and 2nd Federal Action, can be resolved




4
        Although the Court cannot consider new facts for the branch of this Motion requesting
reargument, Defendants note that Plaintiffs State Court Action counsel seems to agree that the
hacking allegations will be adjudicated in the State Court Action. See (Semprevivo Ex. B, Mr.
Ehrlich's 5/23/19 email).


                                                      7
           Case 1:18-cv-08048-JFK Document 54 Filed 05/28/19 Page 9 of 11



by giving preclusive effect to the first decided action. See (Order, at 17). This, however, is not

correct.

           Regardless of whether the State Court or Federal Court is the first to decide the issue of

hacking and computer fraud, giving preclusive effect to the earlier adjudication will not work

because of the aforementioned differences in parties. There are two (2) parties in the State Court

Action that are not in the Federal Action (BCP and BCH), and there are four (4) parties in the

Federal Action that are not in the State Court Action (BCM, Monticciolo, Callahan, and Lan). This

is precisely the type of situation that the Second Circuit has instructed particularly warrants

abstention. See De Cisneros v. Younger, 871 F.2d 305,308 (2d Cir. 1989); see also First Keystone

Consultants Inc. v. Schlesinger Elec. Contractors, 862 F. Supp. 2d 170, 189 (E.D.N.Y. 2012)

(quoting Woodford v. Cmty. Action Agency of Greene Cnty., Inc., 239 F.3d 517, 524 (2d Cir.

2001)).

          This problem was briefed in detail in Defendants' Memorandum of Law (ECF Doc. No.

36, at p. 15), and also in Defendants' Reply Memorandum of Law (ECF Doc. No. 45, at p. 2). The

Court, however, did not address these arguments in the May 13 Order.

          Third, Defendants respectfully submit that the Court did not perform an analysis of the

vexatious and reactive nature of Plaintiffs filing of the 2nd Federal Action. See (Defs.' Mem. of

Law, ECF Doc. No. 36, at pp. 19-20) (citing Abe v. NY. U., No. 14-cv-9323 (RJS), 2016 WL

1275661, at *6, 10 (S.D.N.Y. Mar. 30, 2016); Telesco v. Telesco Fuel & Masons' Materials, Inc.,

765 F.2d 356,363 (2d Cir. 1985)). The Court addressed this issue in its May 9 Order that dismissed

the 1st Federal Action, see (18-cv-7984, ECF Doc. No. 45 in that docket, at pp. 23-24), but any

such analysis is absent in the Court's May 13 Order.




                                                  8
        Case 1:18-cv-08048-JFK Document 54 Filed 05/28/19 Page 10 of 11



        Fourth, Defendants respectfully submit that the Court did not perform an analysis of

whether it would be appropriate to stay the 2nd Federal Action, in lieu of dismissal. See (Defs.'

Mem. of Law, ECF Doc. No. 36, at pp. 20-21); (Defs.' Reply Mem. of Law, ECF Doc. No. 45, at

p. 9). As the Court already notes in the May 13 Order, significant discovery and motion practice

has been ongoing for over two years in the State Court Action, (Order, at pp. 17-19), and as the

Court notes in the May 9 Order for the 1st Federal Action, the State Court judge "has grappled

with difficult discovery issues relating to [the subject] computer and hard drives." (May 9 Order,

18-cv-7984, ECF Doc. No. 45 in that docket, at p. 23) (emphasis added). Furthermore, the Court

acknowledges that "there is 'no serious question that the state action can adequately protect

[Iacovacci's] procedural and substantive rights and provide a fair forum that will promptly resolve

the parties' claims."' (Order, at p. 19) (quoting Dalzell Mgmt. Co. v. Bardonia Plaza, LLC, 923 F.

Supp. 2d 590, 602 (S.D.N.Y. 2013)). It would certainly be wasteful of federal judicial resources

to proceed with the 2nd Federal Action when the issues are already being addressed competently

by the State Court. Under these circumstances, Defendants respectfully submit that, even if the

Court should determine that dismissal is not warranted, the interests of the parties and this Court

would be best served by staying the 2nd Federal Action, pending the adjudication of the State

Court Action.

                                          CONCLUSION

       In sum, Defendants respectfully request that the Court reconsider the May 13, 2019

Opinion & Order, and, upon reconsideration, abstain from exercising its jurisdiction and dismiss

Plaintiffs 2nd Federal Action in its entirety.




                                                 9
      Case 1:18-cv-08048-JFK Document 54 Filed 05/28/19 Page 11 of 11



Dated: New York, New York
       May 28, 2019
                                          BIEDERMANN HOENIG SEMPREVIVO,
                                          A Professional Corpof ation


                                          By:
                                                 /     /     --·-
                                                           c / ~~
                                                                    ~
                                                                        ~

                                                c::;.;;=    Philip C. Semprevivo

                                          One Grand Central Place
                                          60 East 42nd Street, Suite 660
                                          New York, New York 10165
                                          Tel: (646) 218-7560
                                          Fax: (646) 218-7510
                                          Philip.Semprevivo@lawbhs.com
                                          Attorneys for Defendants Brevet Holdings,
                                          LLC, Brevet Capital Management, LLC,
                                          Brevet Short Duration Partners, LLC,
                                          Brevet Short Duration Holdings, LLC,
                                          Douglas Monticciolo, and Mark Callahan

To:   All counsel of record
      (via ECF)




                                     10
